Citation Nr: 1414360	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  13-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

2.  Whether the calculation for the combined disability rating of 60 percent for service-connected disabilities, in the November 28, 2009 rating decision was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to August 1946.  The Veteran is in receipt of the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.

2.  At the time of the November 2009 rating decision, the Veteran was service-connected for residuals of cold injury of the left and right lower extremities, separately rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  The cold injury residuals were in effect from April 11, 2008; tinnitus was in effect from December 1, 2008 and hearing loss rating was in effect from December 1, 2008.

3.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating at the time of the November 2009 rating decision was 60 percent.





CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU due to the Veteran's service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).

2.  The calculation of the 60 percent combined disability rating in the November 28, 2009 rating decision was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011), are not applicable to the Veteran's claim concerning the calculation of the combined rating following the RO's November 2009 decision.  The outcome of that does not turn on the underlying facts or development of the facts, but the application of the regulation to the undisputed facts.  

As to the TDIU matter, VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case the Veteran was sent a letter dated in April 2011, prior to the initial February 2012 rating decision as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The letter informed the Veteran of what was necessary to substantiate his claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  In this case, the RO has obtained the Veteran's service treatment records (STRs), and post-service VA treatment records.  Also, the Veteran was examined for VA purposes in September 2011.  This examination is adequate because the examiner assessed the Veteran's symptoms and related relevant findings regarding his TDIU claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims and has indicated that no hearing is desired in conjunction with this case.

For the foregoing reasons, the Board concludes that VA has met its duties to notify and assist the Veteran in substantiating his claims.  Therefore, the Veteran will not be prejudiced by the adjudication of his claims.

TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent, but total ratings are not generally assigned for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, disability from nonservice-connected disabilities and his advancing age may not be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question, therefore, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

Currently, service connection is in effect for bilateral hearing loss, evaluated as 50 percent disabling, left and right cold injury residuals of the lower extremity, separately evaluated as 30 percent disabling; PTSD, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined rating is 90 percent.  See 38 C.F.R. § 4.25.  Therefore, he satisfies the schedular standards for consideration of a TDIU. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164   (1991); Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the record, to include a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) submitted by the Veteran in 2011 reflects he has a college degree in science and worked as a civil engineer with an engineering firm for 28 years.  He retired in 1981, at the age of 57.  The Veteran reported to the September 2011 examiner that he and his wife worked hard and saved their money and they wanted to retire.  Following retirement, the Veteran utilized his skills in construction to purchase, remodel and sell homes.  He reported he made a lucrative living doing this and continued until the late 1990s.  At the time of the examination, the Veteran was in an assisted living home with his wife.

In statements to VA, the Veteran asserted that as a result of his service-connected left and right lower extremity residuals of cold injury, he can no longer use a ladder to get onto roofs to work, which in turn has made him unemployable.

The record reflects he experiences significant occupational impairment from other nonservice-connected disabilities, to include monoclonal gammopathy, bladder cancer, pulmonary embolism and numerous skin cancers.  Under the law, the impairment caused by his nonservice-connected disabilities is not for consideration in determining entitlement to a TDIU.  See Van Hoose, supra.

The Board further notes that no competent medical opinion is of record to the effect that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  In fact, the September 2011 VA examiner stated that there are no current conditions related to military service which affect the Veteran's ability to perform gainful employment both through sedentary or physical work.  The examiner explained that the Veteran is age 87 (currently 89) and would not be employable under any circumstances because of his advanced age.  Thus, despite the Veteran's assertion that he cannot use a ladder to get on roofs due to his service-connected lower extremities, it appears that the Veteran exited the workforce in 1981, for reasons unrelated to any disability.  Indeed, he continued self-employment thereafter.  The examiner concluded that the Veteran's service-connected disabilities are less likely than not a cause for his exit from the workforce and played no discernible role in his leaving his job.  Therefore, no medical conditions for which he is service-connected represent consideration for individual unemployability.  The Board finds this opinion persuasive and entitled to significant probative value because the examiner obtained a full medical history of the Veteran and provided a fully articulated opinion, supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to the contrary.  

Moreover, to the extent the Veteran's service-connected disabilities may cause some degree of occupational impairment, the Board is of the opinion that such impairment is adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In summary, the evidence, to include the Veteran's own statements, reflects he stopped working due to retirement; additionally, his level of occupational impairment from his service-connected disabilities is adequately reflected by the current schedular criteria and does not render him unemployable.  For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities. Consequently, his claim of entitlement to a TDIU must be denied.

Combined Disability Rating 

The Veteran contends that the calculation of his combined disability rating for his service-connected disorders should be higher than the 60 percent assigned in the November 2009 rating decision.  He apparently contends that this rating decision did not properly calculate the overall combined rating.  He does not appear to disagree with the effective dates assigned nor with subsequent rating decisions.

An October 2008 rating decision initially granted service connection for cold injury residuals of the left and right lower extremity, each extremity rated separately as 20 percent disabling.  The disability ratings were effective from April 11, 2008, and the overall combined rating was 40 percent from the effective date.  Subsequently, an October 2009 rating decision initially granted service connection for tinnitus, rated as 10 percent disabling and bilateral hearing loss, rated as noncompensable.

In response to the Veteran's claims for increased disability ratings regarding his service-connected cold injury residuals of the left and right lower extremity, a November 2009 rating decision granted increased evaluations for the cold injury residuals of the left and right lower extremity, each extremity rated separately as 30 percent disabling.  Thus, at that time he was service connected for left lower extremity disability rated at 30 percent; right lower extremity disability, rated at 30 percent; tinnitus rated at 10 percent, and hearing loss rated at 0 percent, with the 5.1 percent bilateral factor for the lower extremities.  His combined rating was calculated as 60 percent.  

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25. 

To calculate the combined evaluation for the Veteran's service-connected disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability.  The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25. 

With regard to the Veteran's contention that his combined disability rating for his service-connected disorders should be higher than the 60 percent assigned in the November 2009 rating decision, the Board notes that awards are based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(a) (2013).

In this case, at the time of the November 2009 rating decision, as noted above, service connection was in effect for cold injury residuals of the left and right lower extremities, rated separately as 30 percent disabling, in addition to the 5.1 percent for the bilateral factor, tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  

After carefully reviewing the record, the Board finds that the November 2009 rating decision's calculation of the combined rating is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 30 percent cold injury residuals of the left lower extremity is combined with the 30 percent assigned for the cold injury residuals of the right lower extremity, resulting in a 51 percent disability.  To this, is added 5.1 percent for the bilateral factor, resulting in 56 percent.  The 56 percent rating is combined with the 10 percent assigned for tinnitus, resulting in a 60 percent rating.  Nothing is added for the hearing loss disability because it is rated as noncompensable.  Therefore, the November 2009 rating decision reflects that the RO properly calculated the Veteran's combined rating. 

Based on these facts, the Board finds no error in the November 2009 rating decision's calculation of the combined total rating of 60 percent, and the claim for a higher combined rating must be denied.  




ORDER

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities is denied.

The calculation of the combined disability rating of 60 percent for service-connected disabilities in the November 28, 2009, rating decision was proper, and the appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


